DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7, 9-13, 15-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8 of U.S. Patent No. 9,807,449. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 2 and US Pat. 9,807,449 claim 1.
Instant Application Claim 2
US Pat. 9,807,449 Claim 1
A reproducing apparatus, comprising: 
a memory; and circuitry coupled to the memory and configured to receive content data and caption data, the caption data corresponding to the content data and having elements defined in Extensible Markup Language (XML),
 A reproducing apparatus comprising: a memory; and circuitry coupled to the memory and configured to receive content data and caption data, the caption data corresponding to the content data and having elements defined in Extensible Markup Language (XML);
generate a content video signal based on the content data, generate intermediate caption information based on the caption data, receive a first user setting to select at least one of a caption display mode and caption character edge type, retain the first user setting at least in a non-volatile memory region, 

generate a content video signal based on the content data;  receive an initial user setting to select at least one of a caption display mode and caption character edge type; retain the initial user setting in a non-volatile memory region; generate intermediate caption information from the caption data;
update the intermediate caption information based on the first user setting, generate a caption video signal according to the updated intermediate caption information, superimpose the caption video signal on the content video signal and reproduce the content video signal and the superimposed caption video signal, 

overwrite and update the intermediate caption information based on the retained initial user setting in the non-volatile memory region; generate a caption video signal according to the overwritten and updated intermediate caption information; superimpose the caption video signal on the content video signal and reproduce the content video signal together with the superimposed caption video signal;
during reproduction of the content video signal, receive a second user setting to select at least one of the caption display mode and the caption character edge type, retain the second user setting at least in a volatile memory region, and update the intermediate caption information based on the second user setting.
during reproduction of the content video signal together with the superimposed caption video signal, receive an updated user setting to select at least one of the caption display mode and the caption character edge type; retain the updated user setting in a volatile memory region; and overwrite and update the intermediate caption information based on the updated user setting.


Since claim 2 in the instant application is a broader recitation of claim 1 in Pat. 9,807,449  it would have been obvious to modify claim 1 in Pat. 9,807,449 to get claim 2 in the instant application.
Claim 3 of the instant application correspond to patented claim 8.
Claim 4 of the instant application correspond to patented claim 7.
Claim 6 of the instant application correspond to patented claim 5.
Claim 7 of the instant application correspond to patented claim 5.
Claim 9 of the instant application correspond to patented claim 1.
Claim 10 of the instant application correspond to patented claim 1.
Claim 11 of the instant application correspond to patented claim 1.
Claim 12 of the instant application correspond to patented claim 8.
Claim 13 of the instant application correspond to patented claim 7.
Claim 15 of the instant application correspond to patented claim 5.
Claim 16 of the instant application correspond to patented claim 5.
Claim 18 of the instant application correspond to patented claim 1.
Claim 19 of the instant application correspond to patented claim 1.

Claim 2, 4-11, 13-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 of U.S. Patent No. 9,173,004 in view of Stone et al. (US Pub. 2008/0129864), herein referenced as Stone.  
Instant Application Claim 2
US Pat. 9,173,004 Claim 1
A reproducing apparatus, comprising: 
… configured to receive content data and caption data, the caption data corresponding to the content data …,
 A reproducing device comprising: circuitry configured to: receive … content data and caption data corresponding to the … content data; 
generate a content video signal based on the content data, generate intermediate caption information based on the caption data, receive a first user setting to select at least one of a caption display mode and caption character edge type, retain the first user setting at least in a non-volatile memory region, 

 generate a content video signal on a basis of the …content data; input a user setting to select at least one of the display mode and the edge of the character in relation to the caption; retain the input user setting in a volatile region and a nonvolatile region…  and generate intermediate caption information describing information on the caption in each display timing; 
update the intermediate caption information based on the first user setting, generate a caption video signal according to the updated intermediate caption information, superimpose the caption video signal on the content video signal and reproduce the content video signal and the superimposed caption video signal, during reproduction of the content video signal, receive a second user setting to select at least one of the caption display mode and the caption character edge type, retain the second user setting at least in a volatile memory region, and update the intermediate caption information based on the second user setting.

overwrite and update the intermediate caption information only on a basis of the retained user setting in the nonvolatile region before reproduction of the … content data; overwrite and update the intermediate caption information only on a basis of the retained user setting in the volatile region during the reproduction of the … content data; generate a caption video signal according to the overwritten and updated intermediate caption information; and superimpose and synthesize the caption video signal on the content video signal.




Claim 2 in the instant application recites the additional limitation of a memory; and circuitry coupled to the memory and caption data corresponding to the content data and having elements defined in Extensible Markup Language (XML). Nevertheless, Stone discloses a memory; and circuitry coupled to the memory and caption data corresponding to the content data and having elements defined in Extensible Markup Language (XML) ([0027]-[0032], [0057], [0069]-[0071], [0077], [0084], Figs. 6, 11-12). It would have been obvious to include caption data corresponding to the content data and having elements defined in Extensible Markup Language (XML) in claim 1 of patent 9,173,004 for the benefit of using a simple, widely known markup language compatible with various schemes.
	
Claim 4 of the instant application correspond to patented claim 5.
Claim 5 of the instant application correspond to patented claims 1,2.
Claim 6 of the instant application correspond to patented claim 3.
Claim 7 of the instant application correspond to patented claim 3.
Claim 8 of the instant application correspond to patented claims 1,2.
Claim 9 of the instant application correspond to patented claim 1.
Claim 10 of the instant application correspond to patented claim 1.
Claim 11 of the instant application correspond to patented claim 8.
Claim 13 of the instant application correspond to patented claim 5.
Claim 14 of the instant application correspond to patented claims 1,2.
Claim 15 of the instant application correspond to patented claim 3.
	Claim 16 of the instant application correspond to patented claim 3.
	Claim 17 of the instant application correspond to patented claims 1,2.
	Claim 18 of the instant application correspond to patented claim 1.
Claim 19 of the instant application correspond to patented claim 1.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 2, 2022